*672The appellant was adjudged to be a juvenile delinquent after a finding that he had committed acts, which if committed by an adult, would have constituted reckless endangerment in the second degree and arson in the fourth degree. The finding was based upon an incident on July 4, 1993, during which the appellant threw a firework into the window of the home of the complainant.
The appellant’s contention that the trial court improperly excluded testimony concerning the complainant’s hostility towards the appellant is without merit. While the discretion of the trial court does not encompass a refusal to admit any such evidence, it does permit it to limit the quantity thereof (see, People v McDowell, 9 NY2d 12). Here, the evidence adduced at trial clearly established the animosity between the appellant and the complainant. Thus, the court’s limitation of further questioning in that area was not an improvident exercise of discretion.
We have reviewed the appellant’s remaining contentions and find them to be without merit. O’Brien, J. P., Sullivan, Florio and McGinity, JJ., concur.